Mr. Justice Boggs: I do not concur in the view a decree of foreclosure, sale and master’s deed thereunder leave nothing in the grantee of the mortgagor holding under a recorded deed, who was not a party to the foreclosure proceeding, except a right to redeem in equity. Such a grantee, by the conveyance from the mortgagor, became vested with the title to the mortgaged land subject to the lien of the mortgagee. His right and title are in nowise affected by a decree in a proceeding to which he was not a party. (Ohling v. Luitjens, 32 Ill. 23; Dunlap v. Wilson, 32 id. 517; 9 Ency. of Pl. & Pr. p. 305.) Prior to the filing of a bill to foreclose a mortgage the grantee of the mortgagor might discharge the mortgage lien by making payment of the principal and interest of the mortgage debt. The rendition of a decree to which he is not a party has no efficacy to deprive him of that right, and he may after sale under such a decree, as before, discharge the lien of the mortgage by payment of principal and interest of the indebtedness secured by the mortgage. He is not bound by the adjustment made in the foreclosure proceeding of the amount of such indebtedness, nor is he answerable for the costs made in the proceeding, but can remove the lien of the mortgage by paying the debt thereby secured without regard to the decree or any sale made thereunder. True, a mortgagee may institute an action in ejectment against such grantee and recover in such action, but his entry and holding under such judgment is that of a mortgagee in possession, subject to account for rents and profits, and required to re-deliver possession whenever the lien of the mortgage is discharged.